Citation Nr: 0112381	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  94-41 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the original amount of $18,069.24.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1969.

This case arises before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Committee on Waivers 
and Compromises (the Committee) of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), issued in November 1992.  The Committee found that the 
veteran's actions leading to the default constituted bad 
faith, thereby precluding further consideration of waiver of 
recovery of the debt under the principle of equity and good 
conscience.

The case was previously before the Board in July 1996, when 
it was determined that there was no bad faith on the part of 
the veteran and remanded for further development and 
adjudication.  The case was again remanded by the Board in 
May 1999 for adjudication of the issue of the validity of the 
loan guaranty indebtedness.  The RO found that the loan 
guaranty indebtedness was valid in July 1999 and notified the 
veteran of her appellate rights.  She did not appeal.


FINDINGS OF FACT

1.  In April 1983, the veteran financed the purchase of a 
house located in Spring Hill, Florida, using a loan which was 
guaranteed, in part, by VA.

2.  A notice of default and intention to foreclose was 
received by VA in April 1988.  The first uncured default was 
on June 1, 1987.  The reason for the default was later 
revealed to be due to termination of spousal support payments 
and the purchase of a second house in February 1987.

3.  A foreclosure sale was held on February 1, 1989.

4.  The property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs.  VA 
paid its loan guaranty amount to the lender, and the guaranty 
amount of $18,069.24 was charged to the veteran.

5.  The veteran was at fault in the creation of the 
indebtedness.

6.  VA was not at fault in the creation of the indebtedness.

7.  Recovery of the indebtedness would not nullify the 
objective for which benefits were intended.

8.  Failure to make restitution would result in unfair gain to 
the veteran-debtor.

9.  The veteran did not relinquish a valuable right or incur a 
legal obligation in reliance on VA benefits.

10.  There is no evidence showing that recovery of the 
outstanding loan guaranty indebtedness, plus interest 
thereon, would be productive of undue financial hardship or 
otherwise inequitable.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a VA guaranteed loan.  38 U.S.C.A. § 5302(b) (West Supp. 
2000); 38 C.F.R. § 1.964(a) (2000).

2.  Recovery of the outstanding loan guaranty indebtedness 
would not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. § 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In April 1983, the veteran financed the purchase of a house 
located in Spring Hill, Florida, using a loan which was 
guaranteed, in part, by VA.  The amount of the loan was 
$38,800.00, with a monthly payment of $399.25.  The loan was 
approved based upon the veteran's receipt of alimony and 
child support.  She was not employed.

A notice of default and intention to foreclose was received 
by VA in April 1988.  The first uncured default was on June 
1, 1987.  In August 1987, the property was occupied by a 
tenant who indicated that he would be taking over the 
mortgage but realized that the account was delinquent.  No 
further contact was made with the tenant.  The mortgagor 
indicated that the veteran had not responded to its letters 
or contacted the office.

By letter dated in October 1987, the lender notified the 
veteran that because she was delinquent in her payments her 
mortgage was being referred to attorneys for foreclosure.  
The attorney for the lender also wrote to the veteran in 
October 1987 and advised her that she should attempt to sell 
the property to avoid foreclosure.  

In November 1987 and January 1988, the veteran contacted the 
lender concerning her efforts to sell the property and 
prevent foreclosure.  See Letters from the veteran to the 
lender, dated November 1 and November 27, 1987 and in January 
1988.  Her letters show that she was living in Aripeka, 
Florida.  Her efforts to sell the subject property and 
reinstate the account were unsuccessful. 

In a February 1988 mortgage servicing report, the veteran 
indicated that the subject property was not currently rented.  
She stated that the renters failed to pay the rent and the 
buyer backed out of the contract.  She was unemployed and her 
only income was child support.  The veteran requested 
consideration of a deed-in-lieu of foreclosure in March 1988; 
however, this offer was rejected as it was not in the best 
interests of VA.

A July 1988 letter mailed by VA to the veteran at her 
Aripeka, Florida, address discussing alternatives to 
foreclosure was returned by the postal service.  The 
veteran's post office box had been closed.  

A property appraisal conducted in November 1988 showed that 
subject property was vacant and not secure.  A foreclosure 
sale was held on February 1, 1989.  The holder was the 
successful bidder at the foreclosure sale.  In May 1992, VA 
paid the holder's loan guaranty claim, the related loss to 
the government in the amount of $18,069.24, was charged as a 
debt to the veteran and collection efforts were initiated.  
See Advice Regarding Indebtedness of Obligors on Guaranteed 
or Insured Loans, VA Form 26-1833, dated May 15, 1992.

The veteran submitted a claim for waiver of recovery of loan 
guaranty indebtedness to the RO in September 1992.  She 
stated that she filed for bankruptcy in 1991 and was raising 
her 12 year old daughter with $76.00 from Aid to Families 
with Dependent Children (AFDC), $215.00 from child support, 
and $203.00 from food stamps.  She was in a car accident in 
May 1992 and was under a doctor's care.  She was unemployed 
both before and after the accident.  

In a financial status report (FSR) dated in October 1992, the 
veteran reported that she was unemployed with a net monthly 
income of $291.00.  Average monthly expenses amounted to 
$848.28. and included $304.28 for rent or mortgage; $200.00 
for food; $150.00 for utilities and heat; $65.00 for 
telephone; $30.00 for insurance; and $20.00 for clothing.  
The veteran had only one installment obligation for a 
$1,700.00 debt owed on dental services, in the amount of 
$79.00 per month. At that time, she owned a 1979 Lincoln 
Towncar, had $210.00 in cash, and owned household goods and 
furniture valued at $1,000.00 and real estate valued at 
$48,000.00.

The veteran testified at a hearing at the RO in April 1993.  
She stated that her alimony was terminated in 1987 and that, 
while she was living in the subject property, she was the 
victim of two house invasions just prior to Christmas in 
1987.  She was unemployed and attempted to rent or sell the 
house.  She could not remember anything about the rental, but 
thought that she was free from the debt after signing a quit 
claim deed.  She further stated that she was not contacted by 
the mortgager or VA until she received notice of the 
overpayment in 1992.  She rented a house in Aripeka, Florida, 
in 1987 after she moved out of the subject property, and then 
purchased a house in Homosassa, Florida, in 1988.  She was 
currently going back to school for two years to become a 
paralegal.  A friend paid for her mortgage and insurance.  

The hearing officer asked that the veteran provide a copy of 
the court order showing the termination of her alimony, a 
copy of the police reports from the home invasions, copies of 
utility statements for the subject property from June to 
December 1987, and a statement from her landlord indicating 
the date that she moved into the house she rented in 1987 
after she moved out of the subject property.  These documents 
were again requested from the veteran by the RO in May 1993, 
in addition to copies of bankruptcy documents.  

An April 1993 credit report showed that the veteran purchased 
real estate in February 1987.  An electric bill provided by 
the veteran also showed that she moved into this property in 
February 1987.  She further submitted documentation showing 
that her spousal support had been terminated, and reported 
that she did not have copies of any police reports or rental 
agreements.  

In May 1993, the veteran provided evidence that she was 
unemployed in 1992 and received child support and AFDC only.  
She also submitted a Statement of Intent Regarding Secured 
Debts revealing that she filed bankruptcy for her catering 
business in January 1990.    

The most recent FSR of record is dated in May 1993.  The 
veteran was unemployed and 45 years old.  Her total monthly 
net income consisted of $291.00 from AFDC and $292.00 in food 
stamps.  Average monthly expenses amounted to $875.28, 
including $304.28 for rent; $292.00 for food; $150.00 for 
utilities and heat; $50.00 for telephone; $50.00 for 
clothing; and $79.00 for braces.  Assets included $350.00 in 
cash; a 1979 Lincoln Towncar valued at $2,00.00; and real 
estate valued at "45."  She had no installment debts.  
Total monthly expenses amounted to $925.28, leaving a 
negative monthly balance of income to expenses of $342.28.  
However, the veteran reported that a friend helped her pay 
her expenses.  

On appeal, the veteran maintained that she had no money to 
repay the loan guaranty indebtedness.  She had one child at 
home and was caring for an elderly, handicapped person.  She 
further alleged that she was not notified of the default or 
foreclosure until 1992.  See VA Form 9, dated March 17, 1993.  
In March 1995, she reported that she was attending school 
based upon a Pell Grant and was receiving child support in 
the amount of $445.00 per month.  

The RO wrote to the veteran in October 1997 and requested 
that she submit updated financial information, including an 
FSR and copies of  court orders concerning current spousal 
and child support.

In November 1998, the veteran responded that her financial 
information had not changed.  She was caring for her elderly 
mother who was hospitalized.

The RO again requested updated financial information from the 
veteran in July 1999.  She responded in August 1999 that she 
had been living with her mother in Rhode Island since October 
1998 and had no money and no job.



II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  The veteran was 
notified by means of July 1996 and May 1999 Board remands and 
August 1998 and November 2000 supplemental statements of the 
case of the information and evidence needed to substantiate 
her claim.  The hearing officer also requested this evidence 
from the veteran and notified her that it was important to 
her claim at the time of her hearing.  As discussed above, 
the RO repeatedly requested necessary evidence from the 
veteran by letters dated in May 1993, October 1997, and July 
1999.  VA has no outstanding duty to inform her that any 
additional information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The veteran has not 
referenced any additional unobtained evidence that might aid 
her claim or that might be pertinent to the bases of the 
denial of this claim.  The RO completed the detailed 
development ordered in the Board's remands to the extent 
possible and requested the relevant information from the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West Supp. 2000).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.

(2)  Balancing of faults.  Weighing fault of debtor 
against Department of Veterans Affairs fault.

(3)  Undue hardship.  Whether collection would 
deprive debtor or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965 (2000).

Regarding "fault of the debtor" defined as "[w]here 
actions of the debtor contribute to creation of the debt," 
the record reflects that the veteran bears fault in the 
creation of the loan guaranty indebtedness.  As indicated 
above, she defaulted on her mortgage payments in June 1987 
and failed to bring the account current.  It remained her 
responsibility to fulfill her legal obligations, despite her 
loss of spousal support and efforts to rent and sell the 
property and obtain a deed-in-lieu of foreclosure.  Clearly, 
her actions contributed to the default and resulting 
indebtedness.  She purchased a second property in February 
1987.  Notwithstanding her allegations to the contrary, she 
was also apparently employed at the time of the default and 
thereafter until 1990, as she owned her own catering 
business.  Yet she failed to make any further mortgage 
payments and closed her post office box in 1988 without 
providing any forwarding address to the lender or VA.  Her 
statement that she was burglarized while living in the house 
in December 1987 is not credible, as she did not live in the 
subject property at that time and did not provide copies of 
police reports as requested.  She had moved from the property 
in February 1987 and it was occupied by a tenant in August 
1987, although she maintains that she cannot remember 
anything about renting the property.  

Furthermore, the veteran's assertions that she was not 
notified of the default and foreclosure and did not think she 
was responsible for the property because she had quit-claimed 
it are patently false.  There are letters associated with the 
claims file concerning the default and foreclosure from the 
lender and VA to the veteran and from the veteran to the 
lender dated in 1987 and 1988.  Indeed, the veteran would not 
have requested a deed-in-lieu of foreclosure if she were not 
aware of the situation.  Her statements on appeal are replete 
with inconsistencies when viewed in conjunction with the 
evidence of record.    

A finding of fault under the standard of equity and good 
conscience does not require malice aforethought or bad faith.  
The Board only needs to find that the veteran's actions that 
were within her control at least partially caused or 
contributed to the default.  Thus, the default in this case 
is shown to have been caused by the actions of the veteran 
within her control for which she was legally responsible.  
She has not presented evidence that would relieve her of 
responsibility for the circumstances that led to the default 
and related indebtedness to VA.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of VA.  
The Board finds no fault on the part of VA.  No action or 
inaction on the part of the Department brought about the 
veteran's default on her loan obligation.  No action or 
inaction on the part of the Department increased the amount 
of the indebtedness.  VA cooperated with the lender. 

Concerning the third element, "undue hardship," described 
as "[w]hether collection would deprive debtor or family of 
basic necessities," the most recent FSR of record is dated 
in May 1993 and showed a negative monthly balance of income 
to expenses in the amount of $342.28.  However, the veteran 
stated that she received $445.00 in child support in March 
1995, which was not reported on the May 1993 FSR, and results 
in a positive monthly balance of income to expenses in the 
amount of $102.72. 

Efforts undertaken by the RO to obtain additional information 
concerning the veteran's current financial status have proven 
entirely unsuccessful.  The evidence on file reflects that in 
October 1997, and again in July 1999, the RO sent a 
development letter requesting this information.  However, as 
of the date of this decision, the veteran has stated only 
that her financial situation has not changed and that she is 
unemployed.  Her statements strain credibility.  She is only 
53 years old and was in school studying to become a paralegal 
in 1993 and 1995.  She also relocated and now lives with her 
mother.  Without any details from the veteran, the Board can 
only assume that she sold or is renting her house in Florida 
valued at $48,000.00 while living rent-free with her mother.  
Her daughter is no longer a minor, and it is possible that 
she no longer receives child support.    

As the United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) has noted in 
another context, the duty to assist is not a one-way street, 
and, if an appellant wishes help, she cannot passively wait 
for it while withholding information that is essential to 
obtaining evidence necessary to deciding his claim.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Further action without 
response or assistance from the veteran is unwarranted.  

Thus, in view of the veteran's apparent lack of cooperation, 
the Board finds that any contentions concerning her inability 
to pay the indebtedness without hardship, even if believed, 
without more recent corroborating financial or employment 
information, are insufficient to show that she will be denied 
the basic necessities of life as a result of collection of 
the outstanding indebtedness and therefore, the assertion of 
undue hardship is not dispositive to the outcome of this 
case.  

Even if the veteran has not in fact been able to maintain a 
positive monthly balance of income to expenses, her lack of 
cooperation in providing more recent and detailed information 
concerning her financial status prevents the Board from 
basing its decision on any other factors.  The fact that she 
may have incurred additional installment debt obligations 
without a real ability to afford such expenses will not 
excuse repayment of the debt owed to the Government.  Her 
age, past employment experience, and education would indicate 
the ability to enable her to pay off this debt without 
financial hardship.

Concerning the fourth element, whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended, there is no indication that recovering the 
loan guaranty indebtedness owed to VA would in any way defeat 
the purpose of the laws and regulations providing home loan 
guarantees to veterans.

Consideration is also given to the fifth element, that is, 
whether failure to make restitution would result in unjust 
enrichment to the debtor.  The veteran rented the property 
following her default and retained the rental proceeds.  She 
was unjustly enriched to the extent that she had benefit of 
these funds without the cost of the mortgage payment.  
Failure to make restitution, therefore, would result in 
unjust enrichment of the debtor in this case.

Lastly, with respect to the sixth element, whether reliance 
on VA benefits resulted in the veteran relinquishing a 
valuable right or incurring a legal obligation, the veteran 
has not claimed that she relinquished any right or incurred 
any legal obligation in reliance on VA benefits, nor is there 
any evidence that she did so.

The veteran-debtor is reminded that she is expected to accord 
a Government debt the same regard given any other debt.  
After carefully weighing all relevant factors, the Board 
finds that recovery of the loan guaranty indebtedness of 
$18,069.24, plus all accrued interest, would not be against 
equity and good conscience.  38 C.F.R. §§ 1.964(a)(2), 
1.965(a) (2000).  In denying waiver in this instance, all the 
foregoing factors have been carefully weighed.  Ultimately, 
the preponderance of the evidence is against the veteran's 
claim.



ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
original amount of $18,069.24, plus interest, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

